DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 – 20, 23, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 10,982,749. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 16 – 20, 23, 25, and 26 of the instant application are taught by claims 1 – 9 of ‘749.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 20, 23, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “a shaft seal” in the last paragraph. It is unclear as to whether Applicant intends the limitation to refer to the ‘shaft seal’ previously set forth in the preamble of the claim, or whether Applicant intends to set forth a second ‘shaft seal,’ separate and independent from the ‘shaft seal’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to set forth a second ‘shaft seal,’ separate and independent from the ‘shaft seal’ set forth in the preamble. Examiner will further interpret “the shaft seal” recited in dependent claims 17 – 20 and 25 so as to refer to the ‘shaft seal’ set forth in the last paragraph of claim 16.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 - 19, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Creager (U.S. Patent Application Publication Number 2014/0271136, cited in IDS).
As to claim 16, Creager teaches a method for installing a transmission between a drive with a driveshaft and a load with a driven shaft (abstract), wherein the transmission comprises a housing of the transmission and at least a drive gear to be mounted on the driveshaft and a driven gear mounted on the driven shaft (figure 1, element 20 being the ‘transmission housing,’ element 51 being the ‘drive gear,’ element 25 being the ‘driveshaft,’ element 50 being the ‘driven gear,’ and element 29 being the which is capable of housing a first shaft seal. The limitation of the preamble does not expressly require the first shaft seal itself. While Examiner recognizes that the cavity currently fixes a bearing (figures 1 and 2, element 38), it is the position of the Examiner that the cavity of the housing is alternatively capable of fixing a first shaft seal which extends axially beyond cavity.

    PNG
    media_image1.png
    442
    783
    media_image1.png
    Greyscale

Creager further teaches the method comprising of the following steps: affixing the transmission over the driveshaft (figure 1, elements 20 and 25; pages 1 – 2, paragraph 16); fastening the housing of the transmission to a housing of the drive (figure 1, element 11 being the ‘housing of the drive’); and axially affixing a second shaft seal over the driveshaft (figure 1, element 76 being the ‘second shaft seal’; page 2, paragraph 19). 
Creager does not expressly teach the order of operations regarding the steps of affixing the transmission, fastening the housing, and affixing the second shaft seal. It is the position of the Examiner that it would have been obvious to perform the method of Creager by first affixing the transmission, fastening the housing, and then affixing the second shaft seal, because there are a finite number of orders of operation in performing the steps of the method, and any order of operation would result in the desired resulted of the transmission being installed between the drive and the load. MPEP 2143.
As to claim 17, Creager further teaches that wherein after affixing the second shaft seal over the driveshaft, the method further comprises a step of axial clamping of the second shaft seal (figures 1 and 2, element 35 being the ‘axial clamping’; page 3, paragraph 36).
As to claim 18, Creager teaches that, during the axial clamping of the second shaft seal  use is made of a clamping plate that is fastened in an axial direction against the second shaft seal and the transmission (figure 2, element 35 being the ‘clamping plate’; page 3, paragraph 26). Examiner notes that this can be found because Creager teaches that a ‘Belleville washer’ or O-ring may be used for the axial clamping.
As to claim 19, Creager teaches that the drive gear is affixed on the driveshaft (figure 1, elements 51 and 25). It is the position of the Examiner that it would have been obvious to perform the method of Creager by affixing the drive gear on the driveshaft after affixing the second shaft seal, because there are a finite number of orders of operation in performing the steps of the method, and any order of operation would result 
As to claim 23, Creager teaches that at least one extra seal is provided in the form of two sealing rings to seal or interrupt an oil leakage path (figure 2, elements 77 being the ‘sealing rings’; pages 3 – 4, paragraph 77), wherein the sealing rings are O-rings that are placed in grooves provided in an end surface of a clamping plate (figure 2, plate housing ring element 77 being the ‘clamping plate’).
As to claim 25, Creager teaches that the second shaft seal is a type of lip seal (figure 2, element 76).
As to claim 26, Creager teaches that the drive is a combustion engine and the driven shaft is a shaft of a rotor of a compressor element (page 1, paragraph 15).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Creager as applied to claim 16 above, and further in view of Fangauf (U.S. Patent Application Publication Number 2013/0300068, cited in IDS).
As to claim 20, Creager does not teach the use of a bushing affixed over the driveshaft. Fangauf teaches a shaft seal which is mounted on a rotating shaft (figure, elements 3 – 7 being the ‘shaft seal’ and element 1 being the ‘shaft’; pages 2 – 3, paragraphs 15 – 17). Fangauf further teaches, before the shaft seal is affixed over the driveshaft, a bush is affixed over the driveshaft, such that the bush and shaft seal are immediately adjacent to one another after the shaft seal is affixed over the driveshaft (figure, element 2 being the ‘bush’; page 2, paragraph 16). It would have been obvious to one skilled in the art to affix a bush over the driveshaft of Creager, as taught by Fangauf, because Fangauf teaches that the use of the bush provides the benefit of .
Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.
Applicant argues, on page 9, that Creager does not teach the limitation of ‘the housing of the transmission comprising a cavity for fixing a first shaft seal around the driveshaft, and wherein a depth of the cavity in an axial direction is smaller than an axial length of the first shaft seal.’ Examiner disagrees. Examiner notes that the limitation of the preamble merely requires the housing to comprise a cavity, which is capable of housing a first shaft seal. The limitation of the preamble does not expressly require the first shaft seal itself. While Examiner recognizes that the cavity currently fixes a bearing (figures 1 and 2, element 38), it is the position of the Examiner that the cavity of the housing is alternatively capable of fixing a first shaft seal which extends axially beyond cavity (figures 1 and 2, element 20, see below). 

    PNG
    media_image1.png
    442
    783
    media_image1.png
    Greyscale

Examiner further notes that the limitation of ‘axially affixing a second shaft seal over the driveshaft,’ subsequently recited in the last paragraph of the claim, also does not require the second shaft seal to be housed or affixed in the cavity of the housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schmidt (U.S. Patent Number 4,039,197) teaches a shaft seal that is affixed over a shaft and within a cavity of a housing (figure 1, elements 3, 5, 9, and 20 being the ‘shaft seal,’ element 17 being the ‘shaft,’ and element 2 being the ‘housing’), wherein a depth of the cavity in an axial direction is smaller than an axial length of the shaft seal (figure 1, elements 3, 5, 9, 20, and 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726